

116 S4561 IS: Nonpartisan Postmaster General Act
U.S. Senate
2020-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4561IN THE SENATE OF THE UNITED STATESSeptember 10, 2020Mr. Peters (for himself, Mr. Manchin, Ms. Klobuchar, and Mr. Carper) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo clarify and increase the restrictions on political activities that are applicable to the members of the Board of Governors of the United States Postal Service, including the Postmaster General and the Deputy Postmaster General, and for other purposes.1.Short titleThis Act may be cited as the Nonpartisan Postmaster General Act.2.Limitations on political activities of United States Postal Service officers(a)Hatch Act officer applicability(1)In generalSection 410 of title 39, United States Code, is amended by adding at the end the following:(e)Hatch Act officer applicabilityFor the purposes of applying subchapter III of chapter 73 of title 5, and any regulations thereunder, to the Postal Service pursuant to subsection (b)(1) of this section, the following are deemed to be employees of the Postal Service:(1)The Postmaster General.(2)The Deputy Postmaster General.(3)Any individual holding a position in the Postal Service to which the individual was appointed by the President, by and with the advice and consent of the Senate, including a Governor appointed under section 202 of this title..(2)Further restricted employeesSection 7323(b)(2)(B) of title 5, United States Code, is amended—(A)in clause (i), by striking or at the end;(B)in clause (ii), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(iii)a person holding a position described in section 410(e) of title 39..(b)Political activities of board membersSection 202 of title 39, United States Code, is amended—(1)in subsection (c)—(A)by striking The Governors shall and inserting (1) The Governors shall; and(B)by adding at the end the following:(2)The Governors may appoint as the Postmaster General only an individual who has not held a political position at any time during the 4-year period ending on the date on which the individual is so appointed.;(2)in subsection (d)—(A)by striking The Governors and the Postmaster General shall and inserting (1) The Governors and the Postmaster General shall; and(B)by adding at the end the following:(2)The Governors and the Postmaster General may appoint as the Deputy Postmaster General only an individual who has not held a political position at any time during the 4-year period ending on the date on which the individual is so appointed.; and(3)by adding at the end the following:(f)Political positions and activities prohibitedWhile serving as a member of the Board, an individual may not—(1)hold a political position; or(2)solicit funds for—(A)the campaign of a candidate for election for a Federal, State, or local elected office; or(B)a Federal, State, or local political party.(g)DefinitionsFor purposes of this section—(1)the term hold a political position means—(A)to hold Federal, State, or local elected office;(B)to file paperwork to be a candidate for election for a Federal, State, or local elected office; or(C)to be an officer, director, or employee of a Federal, State, or local political party; and(2)the term political party has the meaning given the term in section 301 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101)..(c)SeverabilityIf any provision of this Act, an amendment made by this Act, or the application of such a provision or amendment to any person or circumstance is held to be unconstitutional, the remaining provisions of and amendments made by this Act, and the application of the provision or amendment to any other person or circumstance, shall not be affected thereby.